WHITEHEAD, R., Associate Judge.
Albert Leeberg appeals the order of the Southwest Florida Water Management District denying his petition for agency action.
Principles of due process entitled Leeberg to actual notice and an opportunity to be heard in regard to the application, submitted to the District by the Department of Transportation, for a permit to construct retention ponds on Leeberg’s property. See e.g., Fuentes v. Shevin, 407 U.S. 67, 92 S.Ct. *9851983, 32 L.Ed.2d 556 (1972). Because Lee-berg was not provided proper notice, his petition must be regarded as timely filed. See City of St. Cloud v. Dep’t of Environmental Regulation, 490 So.2d 1356 (Fla. 5th DCA 1986). Accordingly, the order is reversed and the cause remanded for further proceedings.
REVERSED and REMANDED.
DAUKSCH and HARRIS, JJ., concur.